Bronson, J.
(upon petition for rehearing.) I dissent. I adhere to the views expressed in my former dissenting opinion herein. The majority opinion now bases its holding upon the ground that the note, not stamped as required by the statute, is not void, and that there exists no reason, technically, upon the record herein, for dismissing this action and compelling the institution of another action upon the original contract of sale. This action is instituted on a note, which has been made contrary to an express provision of law. The question is not the technical question of dismissing this action so brought on that note, but rather the question of permitting recovery in the civil courts upon a contract which by statute is made unlawful. Section 5922, Comp, Xaws 1913, provides that a contract is not lawful which is contrary -to an express provisions of law. Under the majority opinion, as now filed, this contract, though unlawful by statute, is nevertheless not void unless the penal statute expressly so declares it. Upon consider*341ations of public policy it is ordinarily axiomatic that a recovery will not be permitted upon unlawful contracts. See Wald v. Wheelon, supra; note in 8 Am. Dec. 691. A rehearing should be granted.
Grace, J., concurs.